Filed 7/22/21 In re Sophia B. CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE

 In re Sophia B., a Person Coming                               B308613
 Under Juvenile Court Law.
 _______________________________                                (Los Angeles County Super.
 LOS ANGELES COUNTY                                              Ct. No. 20CCJP00170B)
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 F.C.,

           Defendant and Appellant.

      APPEAL from an order of the Superior Court of Los
Angeles County, Craig S. Barnes, Judge. Affirmed.
      Ernesto Paz Rey, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel and Stephen D. Watson, Deputy
County Counsel, for Plaintiff and Respondent.
                   ________________________
                         INTRODUCTION
       Father appeals from the jurisdictional findings pursuant to
Welfare and Institutions Code section 300, subdivision (b)(1), and
a dispositional order declaring his daughter a dependent and
removing her from his custody.1 He argues there was insufficient
evidence that daughter had suffered or was at risk of suffering
physical harm. We affirm.
        FACTUAL AND PROCEDURAL BACKGROUND
       Father and mother have two children, daughter (born 2008)
and son (born 2003). The parents separated in 2005 and were
granted joint custody of the children in 2011. These dependency
proceedings involve only daughter.
1.     Father’s Emotional Abuse of Daughter
       In September 2019, the Los Angeles County Department of
Children and Family Services (DCFS) received a referral alleging
daughter was feeling down and having panic attacks because
father was yelling at her, and telling her she was worthless and
ugly. The parents had joint custody of the children: father had
the children on Mondays, Tuesdays, and every other weekend.
DCFS cross-reported the allegations to law enforcement and a
police officer interviewed the children. Daughter told the officer
that father had a short temper, was often angry, and would yell
at her and bang his hands against the wall and a table.
Daughter said father became angry “nearly every day.” Daughter
denied being physically abused but said she was afraid of father
and did not like going to his house. Son, who was 16 at the time,
told the officer father had a short temper and was often angry,
but denied that he or daughter had been physically abused.

1     All subsequent statutory references are to the Welfare and
Institutions Code.



                                2
Based on the officers’ interviews, law enforcement took no further
action.
      DCFS interviewed mother and the children in late October
2019. Mother stated daughter had told her that father lost
control with daughter, yelled at her, and called her ugly, dumb,
and a piece of shit. Daughter had reported that father shook
daughter awake late at night and told her to do chores. Mother
noted daughter experienced anxiety attacks over having to visit
father and once wanted to run away from father’s home.
Daughter had described a dream to mother where daughter was
holding a knife, mother was telling her “not to do it,” and she told
mother that father would be better off if daughter did not exist.
Mother had tried to keep daughter from having to visit father on
three occasions but each time law enforcement came to the house
and forced the visit to occur against daughter’s wishes. Mother
told DCFS that daughter was receiving counseling services
through school. Mother explained that father did not know about
the counseling because father would not consent to daughter
receiving such services because he feared daughter would be
labeled “crazy” and would not be able to get into college.
      Son told the social worker daughter was scared of father.
He said father yelled at daughter, got mad for the “dumbest
reasons,” and needed anger management because he had “a bit of
a temper” and could be “kind of scary” when angry. Son denied
hearing father call daughter ugly but noted father may have said
she was worthless when she would get a low grade in school.
      Daughter told DCFS: “My dad, every day, comes at me. He
calls me bad words. He tells me I disrespect him when I don’t say
anything. I’m scared of my dad. I don’t do anything. He gets
mad for the smallest things. It’s scary. I feel like, ‘why is he




                                 3
yelling at me? I didn’t do anything.’ Every day he tells me I did
something wrong or he yells at me.” Daughter said father called
her stupid, ugly, worthless, and shit, and told her she would
accomplish nothing in life. Daughter experienced anxiety attacks
over having to visit father and had thought about running away
when she was eight years old. She described visits with father as
“long[,] scary days” because he would always yell at her, she was
always in trouble, she did not feel safe, and she was scared of
him. She said she did not want to visit father anymore.
Daughter told DCFS that she had a recurring dream where she
went to the kitchen, grabbed a knife, dropped it on the floor, fell
to her knees, and began crying. The dream made her feel like
“everything would be better if I wasn’t there.”
       DCFS interviewed the therapist at daughter’s school. The
therapist opined that father emotionally abused daughter. The
therapist reported daughter stated that on one occasion father
became so mad at daughter that he threw her cellphone against
the wall, picked it up, and threw it against the wall again.
       DCFS interviewed father at his home on December 5, 2019.
The social worker noted the home was very clean, and had three
fully-stocked refrigerators and a suitable room for daughter.
Father denied calling daughter ugly or mistreating her in any
manner, and said he would do anything to ensure she was
healthy and happy. The social worker noted father appeared to
be a loving parent who was fully invested in the well-being of his
children.
       DCFS re-interviewed mother and the children on
December 5, 2019. Son said he felt safe in father’s home and was
not afraid of him. Mother stated things must have improved with




                                4
daughter because the child was not as stressed or anxious, and
complained less about father.
       Daughter nonetheless told DCFS things with father
continued to be “rough” and were going to get worse. When asked
how she knew things would get worse, she answered, “I just
know.” Daughter admitted to having thoughts of hurting herself,
although only in dreams. When asked to elaborate, she
reiterated that she was having recurring dreams of dropping a
large kitchen knife on the kitchen floor and breaking down in
tears. She added that she was afraid of father because he had hit
son two years ago. She then said father had only pushed son.
       On January 5, 2020, DCFS interviewed mother and the
children again. Mother disclosed that there had been domestic
violence between herself and father in the past, including an
incident in 2007. Son stated father would raise his voice with
daughter but denied hearing him call her names.
       Daughter said things with father were the same: he still
yelled at her and spoke to her in a negative manner. She
repeated that she was afraid of father, did not want to visit him,
was having dreams where she thought of harming herself, and
had considered running away but did not have a plan or think
she would follow through. Daughter added that sometimes when
father was yelling she would think to herself, “I just want to die,
I[’d] rather not be here.” She then stated she had “not actually
thought of doing it, it’s more of a I don’t want to be there with
him in that moment because he is being mean to me.”
2.     Petition and Detention
       On January 14, 2020, DCFS filed a petition pursuant to
section 300 subdivisions (b)(1), (c), and (j), alleging the children
were at risk of physical and emotional harm due to father’s




                                 5
treatment of daughter. The juvenile court detained the children
from father, released them to mother, granted father monitored
visits, and ordered that no one was to discuss the petition’s
allegations with daughter.
3.     Daughter’s Relationship with Father Improved
       During Monitored Visitation
       When DCFS re-interviewed the family in February 2020,
daughter said she wanted to visit father more often. Daughter
stated, “I feel comfortable visiting my dad with my grandma. We
go shopping and to restaurants to eat. I will be fine visiting my
dad at his home.” Mother noted daughter missed father and
wanted to visit him, even though daughter was still anxious
about her issues with father and was reluctant to discuss them
with father.
       Father denied ever putting his hands on daughter and said
he was always affectionate and telling her how much he loved
her. He acknowledged he may have raised his voice when
daughter told him she was not going to participate in sports, but
that was because he wanted to emphasize the importance of
extracurricular activities. He also acknowledged using language
like “shit,” but denied calling daughter that directly and
explained he had used that word to describe daughter’s messy
bedroom.
       The paternal grandmother told the social worker father
had a “strong personality.” She also said, “He may be bothered
instantly but he will calm down equally as instant. He is able to
calm down. His reaction might be quick but he’s not abusive.”
       In reports dated July 7 and October 8, 2020, DCFS noted
father had recently completed a parenting class and provided a
form dated February 4, 2020 from the Department of Mental




                                6
Health indicating (1) it had reviewed the results of father’s
mental health assessment, and (2) father’s mental health
condition did not cause problems for him in his daily life that
were serious enough to make him eligible for specialty mental
health services from his mental health plan.
      Daughter was participating in therapy, had been visiting
father without incident, and said she wanted to visit him more
frequently. Father told DCFS he wanted to participate in
counseling with daughter.
4.    Adjudication and Disposition
      At the October 22, 2020 hearing, counsel for daughter
argued father’s behavior subjected daughter to emotional harm
but that the juvenile court should take jurisdiction under
subdivision (b)(1) of section 300 instead of subdivision (c) or (j).2
Counsel requested that jurisdiction be sustained under
[subdivision] (b)(1) because “[subdivision] (c) . . . places more of
the issue on the child. And I think the issue here . . . can be
remedied by the father acknowledging that there is a problem in
how he is interacting with” the children. Counsel asserted that
father was controlling and verbally abusive to daughter. Counsel
stated that father’s perception of how his children felt and


2       Section 300, subdivision (b)(1) provides for jurisdiction over
the child where there is a substantial risk the child will suffer
serious harm because of the parent’s inability or failure to
supervise or protect the child. For the court to take jurisdiction
under section 300, subdivision (c), the child must be suffering or
be at substantial risk of suffering serious emotional damage due
to the parent’s conduct or inability to provide care. Subdivision
(j) allows the juvenile court to take jurisdiction where the child’s
sibling has been abused or neglected and there is a substantial
risk that the child will be abused or neglected.



                                  7
experienced life in his home differed from their reality. She
argued that without conjoint counseling and continued services,
her client would be at risk of harm.
       Counsel for father argued the petition should be dismissed.
The attorney stated father had denied and continued to deny
many of the statements attributed to him in the DCFS’s reports.
Counsel argued that if credited, daughter’s statements indicated
that the conflict between daughter and father began only recently
and as a result of father holding daughter to high standards.
Counsel asserted that daughter’s statements are “not indicative
of an ongoing regular pattern of verbal abuse.” Counsel argued
that there is no indication father intentionally harmed daughter.
       DCFS asserted that father failed to acknowledge his
problematic conduct. DCFS explained that daughter recently
began to feel better only because DCFS became involved and
stopped father’s abuse. DCFS asked the court to sustain the
petition and not to dismiss the subdivision (c) count, noting
daughter’s suicidal ideation.
       The juvenile court found daughter had “exhibited emotional
distress in various forms” and was “credible in describing the
comments that were made.” The court stated that these were
“not the kind of comments that a child of that age should have to
endure,” and “[t]his kind of language leave[s] its scars.” Noting
father’s parenting classes, the court stated: “it looks like there is
beginning to get some traction toward resolving some of these
issues. That is not to say that they are resolved. Father has a
long way to go.”
       The court dismissed the counts pled under subdivisions (c)
and (j), found daughter was at risk of serious physical harm
pursuant to subdivision (b)(1), and sustained the supporting facts




                                 8
as follows: “b-1: The child, [daughter], exhibited emotional
distress from [father] repeatedly and on an ongoing basis calling
the child derogatory, demeaning and degrading names[,] which
[has] resulted in the child being afraid of father and
demonstrating other manifestations of emotional harm.” The
court explained, “I think this [] better framed as a [subdivision]
(b)[(1)], where the focus is on father’s conduct and its impact on
the minor. I have not seen that it has resulted in the severe
emotional distress that has been talked about and the severe
risk.” The court stated father “needs to recognize [work] needs to
be done on his side as well, and not just helping to heal this child,
but also to ensure that he is taking control of this. I think that it
is fairly clear that without that progress on his side, the risk
would exist there.”
       The court then proceeded to disposition. Father objected to
daughter’s continued detention and requested that individual
counseling not be ordered for him. The court declared daughter a
dependent, removed her from father’s custody, placed her with
mother, ordered monitored visits for father, and directed the
DCFS to refer the family to services, including individual
counseling for father. Counsel for father objected to the order for
individual counseling. The juvenile court responded that it was
necessary because “father’s attitude is ‘my daughter has a
problem. I want to help resolve it.’ As if he is not a part of that.”
                           DISCUSSION
       Father argues that there was insufficient evidence to
support the court’s jurisdictional finding under section 300,
subdivision (b)(1), and that daughter was wrongly removed from
his custody.




                                 9
1.     Substantial Evidence Supports Jurisdiction
       Section 300, subdivision (b)(1) provides, in pertinent part,
that a child may be declared dependent if “child has suffered, or
there is a substantial risk that the child will suffer, serious
physical harm or illness, as a result of the failure or inability of
his or her parent or guardian to adequately supervise or protect
the child, or the willful or negligent failure of the child’s parent or
guardian to adequately supervise or protect the child from the
conduct of the custodian with whom the child has been left . . . .”
(§ 300, subd. (b)(1).) “A jurisdictional finding under section 300,
subdivision (b)(1), requires [the agency] to demonstrate the
following three elements by a preponderance of the evidence:
(1) neglectful conduct, failure, or inability by the parent;
(2) causation; and (3) serious physical harm or illness or a
substantial risk of serious physical harm or illness.” (In re L.W.
(2019) 32 Cal.App.5th 840, 848.)
       “We review the juvenile court’s jurisdictional findings for
sufficiency of the evidence. We review the record to determine
whether there is any substantial evidence to support the juvenile
court’s conclusions, and we resolve all conflicts and make all
reasonable inferences from the evidence to uphold the court’s
orders, if possible. However, substantial evidence is not
synonymous with any evidence. . . . [W]hile substantial evidence
may consist of inferences, such inferences must be a product of
logic and reason and must rest on the evidence; inferences that
are the result of mere speculation or conjecture cannot support a
finding.” (In re Drake M. (2012) 211 Cal.App.4th 754, 763,
internal quotation marks and citations omitted.)
       Here, daughter disclosed that in her dreams, she was
having thoughts of hurting herself with a knife. The nightmares




                                  10
made her feel like “everything would be better if I wasn’t there.”
When father yelled at her, daughter thought to herself, “I just
want to die, I[’d] rather not be here.” Daughter also thought
father would be better off if she did not exist. Substantial
evidence supported the trial court’s findings that daughter’s
suicidal ideations were caused by the emotional abuse daughter
suffered from her interactions with father, and that she was at
risk of physical harm, even if it were self-inflicted. Daughter was
afraid of father, she had anxiety attacks anticipating interactions
with him, and had thought about running away from his home.
       After DCFS intervened and the suicidal ideations were
brought to his attention, father treated the problem as one that
daughter needed to address, denying his own role in causing
daughter emotional distress. Father in fact never acknowledged
that he created an emotionally damaging environment for
daughter. The evidence supported the juvenile court’s conclusion
that daughter was at risk of suffering serious physical harm from
self-harm in father’s care because of father’s failure to address
these issues.
       Father likens this case to In re Brison C. (2000)
81 Cal.App.4th 1373, 1379–1382 (Brison C.). In Brison C., the
Court of Appeal held that substantial evidence did not support
jurisdictional findings under section 300, subdivision (c). (Brison
C., supra, 81 Cal.App.4th at p. 1376.) The child there was caught
in the middle of an ongoing custody battle between his parents.
The Court of Appeal concluded: “The evidence shows only that
[the child], an otherwise reasonably well-adjusted child who
performed well at school and displayed no serious behavioral
problems, despised his father and desperately sought to avoid
visiting him.” (Ibid.) The court also concluded there was no




                                11
evidence that he was at substantial risk of suffering serious
emotional damage since “[b]oth parents have recognized the
inappropriateness of their past behavior and of commenting to
[the child] about the other. They have expressed a willingness to
change their behavior patterns and to attend counseling and
parenting classes.” (Id. at p. 1381.) The court found there was no
evidence the parents were “incapable of expressing their
frustration with each other in an appropriate manner.” (Ibid.)
       Brison C. is distinguishable. Unlike the Brison C. parents,
father has refused to acknowledge his destructive behavior or
express a willingness to change it. He frames the situation as
entirely daughter’s problem. We, like other courts, also question
the soundness of the Brison C. court’s conclusion regarding the
child’s well-being given the child’s fear of his father, nightmares,
and suicidal ideation if forced to visit or live with him. (Brison
C., supra, 81 Cal.App.4th at p. 1377; see In re A.J. (2011)
197 Cal.App.4th 1095, 1105 [questioning “the soundness of the
Brison C. court’s conclusion the minor displayed no signs of
serious emotional damage”]; In re D.B. (2020) 48 Cal.App.5th
613, 624 [same].)
2.     Substantial Evidence Supports Removal
       We review whether there was substantial evidence to
support the court’s removal order under the heightened standard
of review set by our Supreme Court. (Conservatorship of O.B.
(2020) 9 Cal.5th 989, 1005.) When “presented with a challenge to
the sufficiency of the evidence associated with a finding requiring
clear and convincing evidence, the [appellate] court must
determine whether the record, viewed as a whole, contains
substantial evidence from which a reasonable trier of fact could




                                12
have made the finding of high probability demanded by this
standard of proof.” (Ibid.)
      Once the juvenile court determines that the child is
described under section 300, it may issue an order at the
dispositional hearing removing the child from parental custody
pursuant to section 361. The court may only remove the child if
there “is or would be a substantial danger to the physical health,
safety, protection, or physical or emotional well-being of the
minor if the minor were returned home, and there are no
reasonable means by which the minor’s physical health can be
protected without removing the minor from the minor’s
parent’s . . . physical custody.” (§ 361, subd. (c)(1).)
      “ ‘The jurisdictional findings are prima facie evidence the
minor cannot safely remain in the home. [Citations.] The parent
need not be dangerous and the minor need not have been actually
harmed before removal is appropriate. The focus of the statute is
on averting harm to the child. [Citation.]’ ” (In re J.S. (2014)
228 Cal.App.4th 1483, 1492, overruled on other grounds by
Conservatorship of O.B. (2020) 9 Cal.5th 989, 1003, fn. 4; see In
re Hailey T. (2012) 212 Cal.App.4th 139, 146.) “In making its
disposition orders the court has broad discretion to resolve issues
regarding the custody and control of the child, including deciding
where the child will live while under the court’s supervision.” (In
re Anthony Q. (2016) 5 Cal.App.5th 336, 346.)
      Father argues there was no evidence of any physical abuse
of daughter, and insufficient evidence of a substantial danger to
her physical health and safety, or emotional well-being. He also
asserts that the juvenile court had alternatives to daughter’s
removal, i.e., keeping father under “very strict supervision and on
contingency that he continue[s] to take the teen to counseling




                                13
appointments.” He also asserts “the court could have ordered in-
home services.”
       We find the removal order was founded on substantial
evidence. The record affirmatively supported the trial court’s
finding that removal was necessary to protect daughter from
harming herself. Father’s emotional abuse of daughter was the
impetus for daughter’s suicidal ideations. Her relationship with
father and her mental health improved only when she was
removed from his custody. The trial court reasonably found that
returning daughter to father’s custody before father engaged in
significant reunification services would jeopardize daughter’s
physical well-being.
                           DISPOSITION
       The court’s jurisdictional finding and dispositional order
are affirmed.



                                          RUBIN, P. J.
I CONCUR:



               MOOR, J.




                               14
In re Sophia B.
B308613



BAKER, J., Dissenting



       The juvenile court dismissed the allegation, pursuant to
Welfare and Institutions Code section 300, subdivision (c), that
minor Sophia B. is at substantial risk of suffering serious
emotional damage (as evidenced by severe anxiety, depression,
withdrawal, or untoward aggressive behavior) as a result of her
father’s conduct. The Los Angeles County Department of
Children and Family Services does not cross-appeal from that
dismissal. Thus, the only question before us for decision is
whether there is substantial evidence Sophia B. was at
substantial risk of suffering serious physical harm. (Welf. & Inst.
Code, § 300, subd. (b)(1).) In my view, there is not. There is
certainly evidence that the child suffered emotional damage from
her father’s verbally abusive conduct, but I do not believe this
rises to the level of a substantial risk of serious physical harm.




                            BAKER, J.